Title: From George Washington to John Hancock, 29 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June 29th 1776

I was last night honoured with your favour of the 26 Instant and agreable to your request shall pay proper attention to the Resolves It inclosed.

I observe the augmentation Congress have resolved to make to the forces destined for the Northern department & the bounty to be allowed such Soldiers as will Inlist for three years. I hope many good consequences will result from these measures, and that from the latter a considerable number of men may be induced to engage in the service.
I should esteem myself extremely happy to afford the least assistance to the Canada department in compliance with the desire of Congress and your requisition, were It in my power, but It is not. The Return which I transmitted yesterday will but too well convince Congress of my Incap[ac]ity in this instance, and point out to them, that the force I now have is trifling, considering the many, and important posts that are necessary & must be supported if possible. But few Militia have yet come in; the whole being about Twelve hundred Including the Two Battallions of this City and One Company from the Jerseys. I wish the delay may not be attended with disagreable circumstances, and their aid may not come too late, or when It may not be wanted. I have wrote, I have done every thing I could, to call them in, but they have not come, tho I am told that they are generally willing.
The Accounts communicated Yesterday thro Lieut. Davisons Letter are partly confirmed and I dare say will turn out to be true in the whole—For two or three days past, three or four Ships have been dropping in, & I just now received an Express from an Officer appointed to keep a look out on Staten Island, that forty five arrived at the Hook to day—some say more and I suppose the whole Fleet will be in, within a day or two. I am hopefull before they are prepared to attack, that I shall get some reinforcements; be that as It may I shall attempt to make the best disposition I can of our Troops in order to give them a proper reception, and to prevent the ruin and destruction they are meditating against us.
As soon as the Express arrived last night, I sent the Letters for the Northern Colonies to the Qr Master General with orders to forward them immediately.
When Monsieur Wiebert comes, (I have not seen him yet), I shall employ him as Congress have directed—The terms upon which he offers his service, seem to promise something from him. I wish he may answer, and be skilled in the business he says

he is acquainted with. I have the honor to be with great esteem Sir yr Most Obed. Servt

Go: Washington

